Exhibit 99.1 Benefitfocus, Inc. 843-284-1052 ext. 3527 pr@benefitfocus.com Benefitfocus Announces New Additions to Executive Leadership Team Strengthens executive leadership team with the addition of new Executive Vice President of Global Sales and Chief Financial Officer Charleston, S.C. – July 17, 2017 – Benefitfocus, Inc. (NASDAQ: BNFT), a leading provider of cloud-based benefits management software, today announced that Robert Dahdah has been appointed to the newly created role of Executive Vice President of Global Sales and that Jonathon E. Dussault will join the company as Chief Financial Officer on August 14, 2017. Both Mr. Dahdah and Mr. Dussault bring extensive leadership experience to Benefitfocus as the company continues to expand its client base, introduce new solutions and simplify benefits management for employers, insurance carriers, brokers and employees. “We’re thrilled to welcome Robert and Jonathon to the executive team,” said Benefitfocus Co-Founder and Chief Executive Officer, Shawn Jenkins. “Our market opportunity is massive and we’re excited to add such talented leaders as Robert and Jonathon to our company as we leverage their deep experience to grow our vibrant customer community.” Mr. Dahdah brings to Benefitfocus over 20 years of experience in the Software as a Service, human capital management technology, and payroll sectors. As Executive Vice President of Global Sales, he will be responsible for designing the company’s overall sales strategy and leading the company’s sales teams. Mr. Dahdah joins Benefitfocus from Verizon Telematics, Inc., one of the world’s largest SaaS IoT providers, where he served as Senior Vice President, Global Sales. Prior to that, Mr. Dahdah served in multiple roles at Automatic Data Processing, Inc. (NASDAQ: ADP), most recently as its Senior Vice President, Sales - Global Enterprise Solutions International, where he led sales and distribution for over 100 countries outside of the United States. During his tenure with the company he also led the global sales operations team. Mr. Dahdah holds a B.S. in marketing management from Syracuse University.
